DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on July 29, 2022 amending claims 1, 8 and 15.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 8-14 are objected to because of the following informalities.  In claim 8, there is no antecedent basis for “the second input to the touch sensitive display,” which is recited at the end of the claim.  Claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8.  Accordingly, claims 9-14 are objected to under a similar rationale.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,068,157 to Yang et al. (“Yang”), over U.S. Patent Application Publication No. 2008/0195951 to Oshiro et al. (“Oshiro”), and also over U.S. Patent Application Publication No. 2021/0352173 to Yang et al. (“Yang 2”).
Regarding claim 1, Yang describes a method for displaying swipe options in a messaging application (see e.g. column 1, line 57 – column 2, line 16).  Like claimed, Yang particularly teaches:
capacitively sensing, by an information handling system, a first input to a touch sensitive display (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: Yang discloses that an information handling system, e.g. a portable multifunction device with a touch screen, detects a swipe gesture along a message item displayed in a list of messages.  The swipe gesture is considered a first input like claimed.  Yang further discloses that the swipe gesture can be capacitively sensed by a touch sensitive display of the information handling system – see e.g. column 11, lines 45-59.);
determining, by the information handling system, a first length associated with the first input to the touch sensitive display and a first direction associated with the first input to the touch sensitive display (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  The information handling system thus necessarily determines the length and direction of the swipe input to determine if it exceeds a threshold distance and if it is substantially parallel to a message item and in a first or second direction.);
determining a first disengagement associated with the first input to the touch sensitive display (see e.g. column 28, lines 56-59; column 31, lines 6-9; and column 33, lines 46-48: Yang teaches that the options can be displayed after completion of the swipe input, which would necessitate determining a disengagement associated with the swipe input to the touch sensitive display.); 
identifying a first menu of options (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  The displayed one or more options is considered a first menu of options like claimed, and are identified based on the length and direction of the swipe input.);
generating the first menu of options (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.); and
displaying the first menu of options at the first disengagement (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  Yang demonstrates that the options can be displayed on a side of the message item, adjacent to where the user disengages the swipe input – see e.g. FIGS. 5E and 6D.).
Yang thus teaches a method similar to that of claim 1.  However, Yang does not explicitly disclose that the first menu of options is identified by querying an electronic database like in claim 1 for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first input to the touch sensitive display.  Yang teaches that the user can apply a second swipe input to the touch sensitive display (e.g. to close the displayed options), which would entail: (i) capacitively sensing the second input (i.e. swipe) to the touch sensitive display; (ii) determining a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and the second direction are different from the first length and the first direction; and (iii) determining a second disengagement associated with the second input to the touch sensitive display (see e.g. column 29, line 36 – column 30, line 26).  Moreover, Yang also teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  Yang, however, does not teach rotating a display of a plurality of second menu options based upon the second length and second direction associated with the second input to the touch sensitive display, and halting the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement, as is further required by claim 1. 
Oshiro generally teaches providing dynamically configured controls for an application menu (i.e. toolbar) based on a size of a window in which the application is running, inter alia (see e.g. paragraphs 0002 and 0012-0013, and FIG. 1).  Regarding the claimed invention, Oshiro particularly teaches identifying the controls for the menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes including a set of controls that is electronically associated with a current menu size (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Yang teaches, as noted above, that the options within the first menu are based on the length and direction of the first input.  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Oshiro before him prior to the effective filing date of the claimed invention, to modify the method taught by Yang so as to identify the first menu by querying an electronic database like taught by Oshiro for the length and direction associated with the menu (i.e. for the first length and direction associated with the first input to the touch sensitive display), and wherein the electronic database electronically associates menus to sizes (i.e. lengths) and directions.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Yang 2 generally teaches displaying multiple menu items around a menu control in response to a clicking operation on the menu control, and switching among the multiple menu items in response to a clicking or sliding operation on the menu control again (see e.g. paragraph 0006).  Like claimed, Yang 2 particularly teaches rotating a display of the multiple menu items based upon a length and/or direction associated with the sliding operation, and halting the rotating of the display of the menu items on a particular one of the menu items based on a disengagement of the sliding operation (see e.g. paragraphs 0009, 0034-0035, 0037-0038 and 0047, and FIG. 7).  
As noted above, Yang teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro and Yang 2 before him prior to the effective filing date of the claimed invention, to modify the method taught by Yang and Oshiro so as to enable a user to rotate the plurality of second menu options (e.g. the options shown in FIG. 8B of Yang) via a sliding motion like taught by Yang 2.  That is, it would have been obvious to further: (i) capacitively sense a second input (i.e. a sliding motion) to the touch sensitive display; (ii) determine a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and second direction can be different from the first length and first direction; (iii) determine a second disengagement associated with the second input to the touch sensitive display; (iv) rotate the display of the plurality of second menu options based upon the second length and second direction associated with the second input to the touch sensitive display; and (iv) halt the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable menu items to be more efficiently selected, as is suggested by Yang 2 (see e.g. paragraphs 0005-0006).  Accordingly, Yang, Oshiro and Yang 2 are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
As per claim 2, Yang further teaches displaying a graphical user interface (see e.g. column 27, line 52 – column 28, line 22; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a method like that of claim 2.
As per claim 3, Yang further teaches displaying a listing of content (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a method like that of claim 3.
As per claim 5, Yang further teaches displaying a listing of messages (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a method like that of claim 5.
Regarding claim 8, Yang describes a method for displaying swipe options in a messaging application (see e.g. column 1, line 57 – column 2, line 16).  Like claimed, Yang describes a system comprising a hardware processor, and a memory device accessible to the hardware processor (see e.g. column 8, lines 23-46) and storing instructions (e.g. an email application) that when executed by the hardware processor perform operations, the operations including:
presenting a listing of content by a touch sensitive display (see e.g. column 27, lines 15-37; column 27, line 52 – column 28, line 9; and FIG. 5B: Yang teaches executing an email application, which presents a listing of email messages.  Yang discloses that the system has a touch sensitive display that displays the listing of messages – see e.g. column 11, lines 24-44; and column 28, lines 23-46.);
capacitively sensing an input to the touch sensitive display (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: Yang discloses that the system detects a swipe gesture along a message item displayed in a list of messages.  The swipe gesture is considered a first input like claimed.  Yang further discloses that the swipe gesture can be capacitively sensed by the touch sensitive display – see e.g. column 11, lines 45-59.);
interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: as noted above, Yang discloses that the system detects a swipe gesture along a message item displayed in a list of messages.  The swipe gesture is considered a selection of an entry, i.e. the message, in the listing of content.);
capacitively sensing a first swiping motion from a leading edge along the entry in the listing of content (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: as noted above, Yang discloses that the system detects a swipe gesture along a message item displayed in a list of messages.  The swipe gesture is also considered a first swiping motion from a leading edge along the entry in the listing of content like claimed.);
determining a first length associated with the first swiping motion and a first direction of the first swiping motion (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  The information handling system thus necessarily determines the length and direction of the swipe input to determine if it exceeds a threshold distance and if it is substantially parallel to a message item and in a first or second direction.);
identifying a first menu of options (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  The displayed one or more options is considered a first menu of options like claimed, and are identified based on the length and direction of the swipe input.);
displaying, at the leading edge of the first swiping motion, the first menu of options by the touch sensitive display (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  Yang demonstrates that the options can be displayed at the leading edge of the swipe input – see e.g. FIGS. 5E and 6D.).
Yang thus teaches a system similar to that of claim 8.  However, Yang does not explicitly disclose that the first menu of options is identified by querying an electronic database like in claim 8 for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first input to the touch sensitive display.  Yang teaches that the user can apply a second swipe input to the touch sensitive display (e.g. to close the displayed options), which would entail: (i) capacitively sensing a second swiping motion; and (ii) determining a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and the second direction are different from the first length and the first direction (see e.g. column 29, line 36 – column 30, line 26).  Moreover, Yang also teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  Yang, however, does not teach rotating a display of a plurality of second menu options based upon the second length and second direction associated with the second swiping motion, and halting the rotating of the display of the second menu options based upon a disengagement associated with the second swiping motion, as is further required by claim 8.
Oshiro generally teaches providing dynamically configured controls for an application menu (i.e. toolbar) based on a size of a window in which the application is running, inter alia (see e.g. paragraphs 0002 and 0012-0013, and FIG. 1).  Regarding the claimed invention, Oshiro particularly teaches identifying the controls for the menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes including a set of controls that is electronically associated with a current menu size (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Yang teaches, as noted above, that the options within the first menu are based on the length and direction of the first swiping motion.  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Oshiro before him prior to the effective filing date of the claimed invention, to modify the system by Yang so as to identify the first menu by querying an electronic database like taught by Oshiro for the length and direction associated with the menu (i.e. for the first length and direction associated with the first swiping motion), and wherein the electronic database electronically associates menus to sizes (i.e. lengths) and directions.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Yang 2 generally teaches displaying multiple menu items around a menu control in response to a clicking operation on the menu control, and switching among the multiple menu items in response to a clicking or sliding operation on the menu control again (see e.g. paragraph 0006).  Like claimed, Yang 2 particularly teaches rotating a display of the multiple menu items based upon a length and/or direction associated with the sliding operation, and halting the rotating of the display of the menu items on a particular one of the menu items based on a disengagement of the sliding operation (see e.g. paragraphs 0009, 0034-0035, 0037-0038 and 0047, and FIG. 7).  
As noted above, Yang teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro and Yang 2 before him prior to the effective filing date of the claimed invention, to modify the system taught by Yang and Oshiro so as to enable a user to rotate the plurality of second menu options (e.g. the options shown in FIG. 8B of Yang) via a sliding motion like taught by Yang 2.  That is, it would have been obvious to further: (i) capacitively sense a second swiping motion (i.e. a sliding motion) from the leading edge along the entry in the listing of content (i.e. on an option in the first menu of options); (ii) determine a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and second direction can be different from the first length and first direction; (iii) rotate the display of the plurality of second menu options based upon the second length and second direction associated with the second swiping motion; and (iv) halt the rotating of the display of the second menu options based upon a disengagement associated with the second swiping motion.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable menu items to be more efficiently selected, as is suggested by Yang 2 (see e.g. paragraphs 0005-0006).  Accordingly, Yang, Oshiro and Yang 2 are considered to teach, to one of ordinary skill in the art, a system like that of claim 8.
As per claim 9, Yang further teaches displaying a graphical user interface (see e.g. column 27, line 52 – column 28, line 22; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a system like that of claim 9.
As per claim 11, Yang further teaches displaying a listing of messages as the listing of content (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a system like that of claim 11.
Regarding claim 15, Yang describes a non-transitory memory device (e.g. a memory; see e.g. column 8, lines 23-46) storing instructions (e.g. an email application; see e.g. column 26, lines 50-57) that, when executed by a hardware processor, perform operations including:
displaying a listing of content by a touch sensitive display (see e.g. column 27, lines 15-37; column 27, line 52 – column 28, line 9; and FIG. 5B: Yang teaches executing an email application, which presents a listing of email messages.  Yang discloses that the system has a touch sensitive display that displays the listing of messages – see e.g. column 11, lines 24-44; and column 28, lines 23-46.);
capacitively sensing an input to the touch sensitive display (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: Yang discloses that the system detects a swipe gesture along a message item displayed in a list of messages.  The swipe gesture is considered a first input like claimed.  Yang further discloses that the swipe gesture can be capacitively sensed by the touch sensitive display – see e.g. column 11, lines 45-59.);
interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: as noted above, Yang discloses that the system detects a swipe gesture along a message item displayed in a list of messages.  The swipe gesture is considered a selection of an entry, i.e. the message, in the listing of content.);
capacitively sensing a first swiping motion from a first engagement to a first disengagement along then entry in the listing of content displayed by the touch sensitive display (see e.g. column 1, lines 61-66; column 8, lines 23-46; column 28, lines 23-46; column 30, lines 27-50; and column 33, lines 16-45: as noted above, Yang discloses that the system detects a swipe gesture along a message item displayed in a list of messages.  Yang teaches that options can be displayed after completion of the swipe input, which would necessitate determining a disengagement associated with the swipe input to the touch sensitive display - see e.g. column 28, lines 56-59; column 31, lines 6-9; and column 33, lines 46-48.  Accordingly, the swipe gesture is also considered a first swiping motion from a first engagement to a first disengagement along the entry, i.e. message item, in the listing of content.);
determining a first length associated with the first swiping motion and a first direction of the first swiping motion (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  The information handling system thus necessarily determines the length and direction of the swipe input to determine if it exceeds a threshold distance and if it is substantially parallel to a message item and in a first or second direction.);
identifying a first menu of options (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  The displayed one or more options is considered a first menu of options like claimed, and are identified based on the length and direction of the swipe input.);
displaying the first menu of options at the first engagement by the touch sensitive display (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56: as noted above, Yang teaches displaying one or more options based on the length of the swipe input, e.g. if it exceeds a first or second threshold distance, and also based on the direction of the swipe input, e.g. if it is substantially parallel with the message item and in a first or second direction.  Yang demonstrates that the options can be displayed at the engagement associated with the swipe input – see e.g. FIGS. 5E and 6D.).
Yang thus teaches a non-transitory memory device similar to that of claim 15.  However, Yang does not explicitly disclose that the first menu of options is identified by querying an electronic database like in claim 15 for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first input to the touch sensitive display.  Yang teaches that the user can apply a second swipe input to the touch sensitive display (e.g. to close the displayed options), which would entail: (i) capacitively sensing a second swiping motion from a second engagement along the entry in the listing of content displayed by the touch sensitive display; and (ii) determining a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and the second direction are different from the first length and the first direction (see e.g. column 29, line 36 – column 30, line 26).  Moreover, Yang also teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  Yang, however, does not teach rotating a display of a plurality of second menu options based upon the second length and second direction associated with the second swiping motion, and halting the rotating of the display of the second menu options on particular one of the second menu options based on the second disengagement, as is further required by claim 15.
Oshiro generally teaches providing dynamically configured controls for an application menu (i.e. toolbar) based on a size of a window in which the application is running, inter alia (see e.g. paragraphs 0002 and 0012-0013, and FIG. 1).  Regarding the claimed invention, Oshiro particularly teaches identifying the controls for the menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes including a set of controls that is electronically associated with a current menu size (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Yang teaches, as noted above, that the options within the first menu are based on the length and direction of the first swiping motion.  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Oshiro before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Yang so as to identify the first menu by querying an electronic database like taught by Oshiro for the length and direction associated with the menu (i.e. for the first length and direction associated with the first swiping motion), and wherein the electronic database electronically associates menus to sizes (i.e. lengths) and directions.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Yang 2 generally teaches displaying multiple menu items around a menu control in response to a clicking operation on the menu control, and switching among the multiple menu items in response to a clicking or sliding operation on the menu control again (see e.g. paragraph 0006).  Like claimed, Yang 2 particularly teaches rotating a display of the multiple menu items based upon a length and/or direction associated with the sliding operation, and halting the rotating of the display of the menu items on a particular one of the menu items based on a disengagement of the sliding operation (see e.g. paragraphs 0009, 0034-0035, 0037-0038 and 0047, and FIG. 7).  
As noted above, Yang teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro and Yang 2 before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Yang and Oshiro so as to enable a user to rotate the plurality of second menu options (e.g. the options shown in FIG. 8B of Yang) via a sliding motion like taught by Yang 2.  That is, it would have been obvious to further: (i) capacitively sense a second swiping motion (i.e. a sliding motion) from a second engagement to a second disengagement along the entry in the listing of content displayed by the touch sensitive display (i.e. along on an option in the first menu of options); (ii) determine a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and second direction can be different from the first length and first direction; (iii) rotate the display of the plurality of second menu options based upon the second length and second direction associated with the second swiping motion; and (iv) halt the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable menu items to be more efficiently selected, as is suggested by Yang 2 (see e.g. paragraphs 0005-0006).  Accordingly, Yang, Oshiro and Yang 2 are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 15.
As per claim 16, Yang further teaches displaying a graphical user interface (see e.g. column 27, line 52 – column 28, line 22; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a non-transitory memory device like that of claim 16.
As per claim 18, Yang further teaches displaying a listing of messages as the listing of content (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of Yang, Oshiro and Yang 2 is further considered to teach a non-transitory memory device like that of claim 18.

Claims 4, 6, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yang, Oshiro and Yang 2, which is described above, and also over U.S. Patent Application Publication No. 2010/0299638 to Choi (“Choi”).
Regarding claim 4, Yang, Oshiro and Yang 2 teach a method like that of claim 3, as is described above, which entails displaying a listing of content, and displaying a first menu of options that is identified based on a length and direction associated with a first input.  Yang, Oshiro and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying an entry in the listing of content, as is required by claim 4.
Similar to Yang, Oshiro and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the method taught by Yang, Oshiro and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. an entry in the listing of content) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, Yang, Oshiro, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a method like that of claim 4.
Regarding claim 6, Yang, Oshiro and Yang 2 teach a method like that of claim 5, as is described above, which entails displaying a listing of messages, and displaying a first menu of options that is identified based on a length and direction associated with a first input.  Yang, Oshiro and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying a message in the listing of messages, as is required by claim 6.
Similar to Yang, Oshiro and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the method taught by Yang, Oshiro and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. a message in the listing of messages) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, Yang, Oshiro, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a method like that of claim 6.
Regarding claim 10, Yang, Oshiro and Yang 2 teach a system like that of claim 8, as is described above, which entails displaying a listing of content, and displaying a first menu of options that is identified based on a length and direction associated with a first swiping motion.  Yang, Oshiro and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying the entry in the listing of content, as is required by claim 10.
Similar to Yang, Oshiro and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the system taught by Yang, Oshiro and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. the entry in the listing of content) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, Yang, Oshiro, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a system like that of claim 10.
Regarding claim 17, Yang, Oshiro and Yang 2 teach a non-transitory memory device like that of claim 15, as is described above, which entails displaying a listing of content, and displaying a first menu of options that is identified based on a length and direction associated with a first input.  Yang, Oshiro and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying the entry in the listing of content, as is required by claim 17.
Similar to Yang, Oshiro and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Yang, Oshiro and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. an entry in the listing of content) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, Yang, Oshiro, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 17.

Claims 7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang, Oshiro, Yang 2, which is described above, and also over U.S. Patent Application Publication No. 2015/0082162 to Cho et al. (“Cho”).
Regarding claim 7, Yang, Oshiro and Yang 2 teach a method like that of claim 1, as is described above, which includes generating a first menu of options.  Yang, Oshiro and Yang 2, however, do not explicitly teach presenting an active option of the first menu of options, as is required by claim 7.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Cho before him prior to the effective filing date of the claimed invention, to modify the method taught by Yang, Oshiro and Yang 2 so as to present an active option within the first menu of options, as is taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).  Accordingly, Yang, Oshiro, Yang 2 and Cho are considered to teach, to one of ordinary skill in the art, a method like that of claim 7.
Regarding claim 12, Yang, Oshiro and Yang 2 teach a system like that of claim 8, as is described above, which entails presenting a first menu of options.  Yang, Oshiro and Yang 2, however, do not explicitly teach presenting an active option of the menu of options, as is required by claim 12.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Cho before him prior to the effective filing date of the claimed invention, to modify the system taught by Yang, Oshiro and Yang 2 so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).  Accordingly, Yang, Oshiro, Yang 2 and Cho are considered to teach, to one of ordinary skill in the art, a system like that of claim 12.
As per claim 13, it would have been obvious, as is described above, to modify the system taught by Yang, Oshiro and Yang 2 so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of Yang, Oshiro, Yang 2 and Cho is further considered to teach a system like that of claim 13.
As per claim 14, it would have been obvious, as is described above, to modify the system taught by Yang, Oshiro and Yang 2 so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches executing the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of Yang, Oshiro, Yang 2 and Cho is further considered to teach a system like that of claim 14.
Regarding claim 19, Yang, Oshiro and Yang 2 teach a non-transitory memory device like that of claim 15, as is described above, which entails presenting a first menu of options.  Yang, Oshiro and Yang 2, however, do not explicitly teach displaying an active option of the menu of options, as is required by claim 19.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Oshiro, Yang 2 and Cho before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Yang, Oshiro and Yang 2 so as to display an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).  Accordingly, Yang, Oshiro, Yang 2 and Cho are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 19.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory memory device taught by Yang, Oshiro and Yang 2 so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of Yang, Oshiro, Yang 2 and Cho is further considered to teach a non-transitory memory device like that of claim 20.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8, 9, 11, 15, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,908,811 (“the Patent”) in view of over U.S. Patent No. 11,068,157 to Yang et al. (“Yang”), and further in view of U.S. Patent Application Publication No. 2021/0352173 to Yang et al. (“Yang 2”). 
Like in claim 1 of the instant application, claim 1 of the Patent is directed to a method comprising:
capacitively sensing, by an information handling system, a first input to a touch sensitive display (i.e. claim 1 of the Patent recites, “capacitively sensing, by an information handling system, an input to a touch sensitive display”);
determining, by the information handling system, a first length associated with the first input to the touch sensitive display (i.e. claim 1 of the Patent recites, “determining, by the information handling system, a length associated with the input to the touch sensitive display”);
identifying a first menu of options by querying an electronic database for the first length associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths including the first menu of options that is electronically associated with the first length associated with the first input to the touch sensitive display (i.e. claim 1 of the Patent recites, “identifying, by the information handling system, a menu of options by querying an electronic database for the length and for the software application associated with the input to the touch sensitive display, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”); and
generating the first menu of options and displaying the first menu of options (i.e. claim 1 of the Patent recites, “displaying, on the touch sensitive display, the menu of options,” which would entail generating the menu of options).
Accordingly, claim 1 of the Patent teaches a method similar to that of claim 1 of the instant application, but does not explicitly recite determining a disengagement associated with the first input to the touch sensitive display, whereby the first menu of options is displayed at the disengagement, as is required by claim 1 of the instant application.  Moreover, claim 1 of the Patent does not explicitly teach identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first input to the touch sensitive display, as is further required by claim 1.  Moreover, the Patent does not explicitly recite: (i) capacitively sensing, by the information handling system, a second input to a touch sensitive display; (ii) determining, by the information handling system, a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and the second direction are different from the first length and the first direction; (iii) determining a second disengagement associated with the second input to the touch sensitive display; (iv) rotating a display of a plurality of second menu options based upon the second length and second direction associated with the second input to the touch sensitive display; and (v) halting the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement, as is further required by claim 1.
Similar to claim 1 of the Patent, Yang teaches determining a first length and first direction associated with a first input (i.e. a swipe input) to a touch sensitive display and generating a first menu of options based on the first length and direction (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56).  Yang further teaches determining a first disengagement associated with the first input to the touch sensitive display, and whereby the first menu of options is displayed at the first disengagement (see e.g. column 28, lines 56-59; column 31, lines 6-9; and column 33, lines 46-48: Yang teaches that options can be displayed after completion of the swipe input, which would necessitate determining a disengagement associated with the swipe input to the touch sensitive display.  Yang demonstrates that the options can be displayed on a side of a message item, adjacent to where the user disengages the swipe input – see e.g. FIGS. 5E and 6D.).  Moreover, Yang also teaches: (i) capacitively sensing, by an information handling system, a second input to a touch sensitive display (e.g. an input to close a menu); (ii) determining, by the information handling system, a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and second direction is different from the first length and first direction; (iii) determining a second disengagement associated with the second input to the touch sensitive display (see e.g. column 29, line 36 – column 30, line 26); and (iv) displaying a second menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent such that the first menu of options is also identified based on the directions associated with the first input like taught by Yang.  That is, it would have been obvious to identify the first menu by querying the electronic database for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the input to the touch sensitive display.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is evident from Yang (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56).  It also would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to further modify the method taught by the Patent so as to determine a disengagement associated with the first input to the touch sensitive display, whereby the first menu of options is displayed at the disengagement, as is taught by Yang.  It would have been advantageous to one of ordinary skill to utilize such a combination because the menu, being near the point of disengagement, would be more accessible like evident from Yang (see e.g. FIGS. 5E and 6D).  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to further modify the method taught by the Patent so as to: (i) capacitively sense, by the information handling system, a second input to the touch sensitive display; (ii) determine, by the information handling system, a second length and direction associated with the second input to the touch sensitive display, wherein the second length and direction is different from the first length and direction; (iii) determine a second disengagement associated with the second input to the touch sensitive display; (iv) and generate a second menu of options, as is further taught by Yang.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently close menus and access additional menu options, as is evident from Yang (see e.g. see e.g. column 29, line 36 – column 30, line 26; and column 34, lines 3-25; and FIGS. 8A and 8B).  
Yang 2 generally teaches displaying multiple menu items around a menu control in response to a clicking operation on the menu control, and switching among the multiple menu items in response to a clicking or sliding operation on the menu control again (see e.g. paragraph 0006).  Like claimed, Yang 2 particularly teaches rotating a display of the multiple menu items based upon a length and/or direction associated with the sliding operation, and halting the rotating of the display of the menu items on a particular one of the menu items based on a disengagement of the sliding operation (see e.g. paragraphs 0009, 0034-0035, 0037-0038 and 0047, and FIG. 7).  
As noted above, Yang teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang and Yang 2 before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent and Yang so as to enable a user to rotate the plurality of second menu options (e.g. the options shown in FIG. 8B of Yang) via a sliding motion like taught by Yang 2.  That is, it would have been obvious to further: (i) capacitively sense a second input (i.e. a sliding motion) to the touch sensitive display; (ii) determine a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and second direction can be different from the first length and first direction; (iii) determine a second disengagement associated with the second input to the touch sensitive display; (iv) rotate the display of the plurality of second menu options based upon the second length and second direction associated with the second input to the touch sensitive display; and (iv) halt the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable menu items to be more efficiently selected, as is suggested by Yang 2 (see e.g. paragraphs 0005-0006).  Accordingly, the Patent, Yang and Yang 2 are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
Like in claim 2 of the instant application, claim 2 of the Patent further recites displaying a graphical user interface.  Accordingly, the Patent, Yang and Yang 2 are further considered to teach a method like that of claim 2 of the instant application.
	Like in claim 3 of the instant application, claim 3 of the Patent further recites displaying a listing of content.  Accordingly, the Patent, Yang and Yang 2 are further considered to teach a method like that of claim 3 of the instant application.
As per claim 5, Yang further teaches displaying a listing of messages (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of the Patent, Yang and Yang 2 is further considered to teach a method like that of claim 5.
Like in claim 8 of the instant application, claim 10 of the Patent teaches:
	presenting a listing of content by a touch sensitive display (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display”);
	capacitively sensing an input to the touch sensitive display	(i.e. claim 10 of the Patent recites, “capacitively sensing an input to the touch sensitive display”);
	interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display (i.e. claim 10 of the Patent recites, “interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display”);
	capacitively sensing a first swiping motion along the entry in the list of content (i.e. claim 10 of the Patent recites, “capacitively sensing a swiping motion along the entry in the listing of content”);
	determining a first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “determining a length associated with the swiping motion”);
	identifying a first menu of options by querying an electronic database for the first length associated with the first swiping motion, the electronic database electronically associating menus of options to lengths including the first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “identifying a menu of options by querying an electronic database for the length and for the software application associated with the swiping motion, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”); and
displaying the first menu of options by the touch sensitive display (i.e. claim 10 of the Patent recites, “displaying the menu of options by the touch sensitive display”).
The Patent suggests that such teachings can be implemented by a system comprising a hardware processor and a memory device accessible to the hardware processor and storing instructions that when executed by the hardware processor perform the above operations (i.e. claim 10 of the Patent recites that the above noted tasks are performed via “[a] a memory device storing instructions that when executed by a hardware processor perform operations…”).   Such a system is considered a system similar to that of claim 8 of the instant application.  However, claim 10 of the Patent does not teach or suggest that the first swiping motion is from a leading edge and whereby the first menu of options is displayed at the leading edge, as is required by claim 8 of the instant application.  Claim 10 of the Patent also does not explicitly teach determining a direction of the first swiping motion, and identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first swiping motion, as is further required by claim 8 of the instant application.  Moreover, claim 10 of the Patent also does not explicitly recite: (i) capacitively sensing a second swiping motion from the leading edge along the entry in the listing of content; (ii) determining a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and the second direction are different from the first length and the first direction; (iii) rotating a display of a plurality of second menu options based upon the second length and second direction associated with the second swiping motion; and (iv) halting the rotating of the second menu options based upon a disengagement associated with the second input to the touch sensitive display, as is further required by claim 8 of the instant application.
Similar to claim 10 of the Patent, Yang teaches determining a first length and first direction associated with a first swiping motion (i.e. a swipe input) to a touch sensitive display and generating a first menu of options based on the first length and direction (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56).  Yang further teaches sensing the first swiping motion from a leading edge thereof, and whereby the first menu of options is displayed at the leading edge (see e.g. column 28, lines 23-62; and FIGS 5C, 5D and 5E).  Moreover, Yang also teaches: (i) capacitively sensing, by an information handling system, a second swiping motion (e.g. an input to close a menu) along the entry in the listing of content; (ii) determining, by the information handling system, a second length associated with the second swiping motion and a second direction associated with the second swiping motion, wherein at least one of the second length and second direction is different from the first length and first direction; (see e.g. column 29, line 36 – column 30, line 26); and (iii) displaying a second menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent such that the first menu of options is also identified based on the directions associated with the first input like taught by Yang.  That is, it would have been obvious to identify the first menu by querying the electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the input to the touch sensitive display.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is evident from Yang (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56).  It also would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to further modify the system taught by the Patent so as to sense the first swiping motion from a leading edge thereof, and whereby the first menu of options is displayed at the leading edge, as is taught by Yang.  It would have been advantageous to one of ordinary skill to utilize such a combination because the menu, being near the point of engagement, would be more accessible like evident from Yang (see e.g. FIG. 5E).  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to further modify the system taught by the Patent so as to: (i) capacitively sense a second swiping motion along the entry in the listing of content; (ii) determine, by the information handling system, a second length and direction associated with the second swiping motion, wherein at least one of the second length and direction is different from the first length and direction; and (iii) generate a second menu of options, as is further taught by Yang.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently close menus and access additional menu options, as is evident from Yang (see e.g. see e.g. column 29, line 36 – column 30, line 26; and column 34, lines 3-25; and FIGS. 8A and 8B).
Yang 2 generally teaches displaying multiple menu items around a menu control in response to a clicking operation on the menu control, and switching among the multiple menu items in response to a clicking or sliding operation on the menu control again (see e.g. paragraph 0006).  Like claimed, Yang 2 particularly teaches rotating a display of the multiple menu items based upon a length and/or direction associated with the sliding operation, and halting the rotating of the display of the menu items on a particular one of the menu items based on a disengagement of the sliding operation (see e.g. paragraphs 0009, 0034-0035, 0037-0038 and 0047, and FIG. 7).  
As noted above, Yang teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang and Yang 2 before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent and Yang so as to enable a user to rotate the plurality of second menu options (e.g. the options shown in FIG. 8B of Yang) via a sliding motion like taught by Yang 2.  That is, it would have been obvious to further: (i) capacitively sense a second input (i.e. a sliding motion) to the touch sensitive display; (ii) determine a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and second direction can be different from the first length and first direction; (iii) determine a second disengagement associated with the second input to the touch sensitive display; (iv) rotate the display of the plurality of second menu options based upon the second length and second direction associated with the second input to the touch sensitive display; and (iv) halt the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable menu items to be more efficiently selected, as is suggested by Yang 2 (see e.g. paragraphs 0005-0006).  Accordingly, the Patent, Yang and Yang 2 are considered to teach, to one of ordinary skill in the art, a system like that of claim 8 of the instant application.
Like in claim 9 of the instant application, claim 10 of the Patent teaches presenting a graphical user interface (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display” and “displaying the menu of options by the touch sensitive display.”  The listing of content and/or menu of options is considered part of a graphical user interface.).  Accordingly, the Patent, Yang and Yang 2 are further considered to teach a system like that of claim 9 of the instant application.
As per claim 11, Yang further teaches displaying a listing of messages as the listing of content (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of the Patent, Yang and Yang 2 is further considered to teach a system like that of claim 11 of the instant application.
Like in claim 15 of the instant application, claim 10 of the Patent is directed to a memory device storing instructions that, when executed by a hardware processor, perform operations, the operations comprising:
displaying a listing of content by a touch sensitive display (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display”);
	capacitively sensing an input to the touch sensitive display	(i.e. claim 10 of the Patent recites, “capacitively sensing an input to the touch sensitive display”);
	interpreting the input as a selection of an entry in the listing of content displayed by the touch sensitive display (i.e. claim 10 of the Patent recites, “interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display”);
	capacitively sensing a first swiping motion along the entry in the listing of content displayed by the touch sensitive display (i.e. claim 10 of the Patent recites, “capacitively sensing a swiping motion along the entry in the listing of content”);
	determining a first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “determining a length associated with the swiping motion”);
	identifying a first menu of options by querying an electronic database for the first length associated with the first swiping motion, the electronic database electronically associating menus of options to lengths including the first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “identifying a menu of options by querying an electronic database for the length and for the software application associated with the swiping motion, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”); and
displaying the first menu of options by the touch sensitive display (i.e. claim 10 of the Patent recites, “displaying the menu of options by the touch sensitive display”).
Claim 10 of the Patent thus teaches a non-transitory memory device similar to that of claim 15 of the instant application.  However, claim 10 of the Patent does not explicitly disclose that the first swiping motion is sensed from a first engagement to a first disengagement and that the first menu of options is displayed at the first engagement, as is required by claim 15 of the instant application.  Claim 10 of the Patent also does not explicitly teach determining a direction of the first swiping motion, and identifying the first menu of options by querying an electronic database for the first length and first direction associated with the swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first swiping motion, as is further required by claim 15 of the instant application.  Moreover, claim 10 of the Patent does not explicitly recite:  (i) capacitively sensing a second swiping motion from a second engagement to a second disengagement along the entry in the listing of content displayed by the touch sensitive display; (ii) determining a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and the second direction differs from the first length and the first direction; (iii) rotating a display of a plurality of second menu options based upon the second length and second direction associated with the second swiping motion; and (iv) halting the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement, as is further required by claim 15 of the instant application.
Similar to claim 10 of the Patent, Yang teaches determining a first length and first direction associated with a first swiping motion (i.e. a swipe input) to a touch sensitive display and generating a first menu of options based on the first length and direction (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56).  Yang particularly teaches sensing the first swiping motion from a first engagement to a first disengagement along an entry in a listing of content displayed by the touch sensitive display, and whereby the first menu of options is displayed at the first engagement (see e.g. column 28, lines 23-62; and FIGS 5C, 5D and 5E).  Moreover, Yang also teaches: (i) capacitively sensing, by an information handling system, a second swiping motion (e.g. an input to close a menu) from a second engagement to a second disengagement along the entry in the listing of content displayed by the touch sensitive display; (ii) determining, by the information handling system, a second length associated with the second swiping motion and a second direction associated with the second swiping motion, wherein at least one of the second length and second direction is different from the first length and first direction; (see e.g. column 29, line 36 – column 30, line 26); and (iii) displaying a second menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent such that the first menu of options is also identified based on the directions associated with the first input like taught by Yang.  That is, it would have been obvious to identify the first menu by querying the electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the input to the touch sensitive display.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is evident from Yang (see e.g. column 1, line 66 – column 2, line 6; column 28, line 32 – column 29, line 8; column 30, lines 27-62; column 31, lines 6-41; and column 33, lines 16-56).  It also would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to further modify the non-transitory memory device taught by the Patent so as to sense the first swiping motion from a first engagement to a first disengagement along an entry in the listing of content displayed by the touch sensitive display, and whereby the first menu of options is displayed at the at the first engagement by the touch sensitive display, as is taught by Yang.  It would have been advantageous to one of ordinary skill to utilize such a combination because the menu, being near the point of engagement, would be more accessible like evident from Yang (see e.g. FIG. 5E).  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Yang before him prior to the effective filing date of the claimed invention, to further modify the non-transitory memory device taught by the Patent so as to: (i) capacitively sense, by the information handling system, a second swiping motion from a second engagement to a second disengagement along the entry in the listing of content displayed by the touch sensitive display; (ii) determine a second length and direction associated with the second swiping motion, wherein the second length and direction is different from the first length and direction; and (iii) generate a second menu of options, as is further taught by Yang.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently close menus and access additional menu options, as is evident from Yang (see e.g. see e.g. column 29, line 36 – column 30, line 26; and column 34, lines 3-25; and FIGS. 8A and 8B).
Yang 2 generally teaches displaying multiple menu items around a menu control in response to a clicking operation on the menu control, and switching among the multiple menu items in response to a clicking or sliding operation on the menu control again (see e.g. paragraph 0006).  Like claimed, Yang 2 particularly teaches rotating a display of the multiple menu items based upon a length and/or direction associated with the sliding operation, and halting the rotating of the display of the menu items on a particular one of the menu items based on a disengagement of the sliding operation (see e.g. paragraphs 0009, 0034-0035, 0037-0038 and 0047, and FIG. 7).  
As noted above, Yang teaches displaying a second menu of options, e.g. in response to user selection of an option in the first menu of options (see e.g. column 34, lines 3-25; and FIGS. 8A and 8B).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang and Yang 2 before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent and Yang so as to enable a user to rotate the plurality of second menu options (e.g. the options shown in FIG. 8B of Yang) via a sliding motion like taught by Yang 2.  That is, it would have been obvious to further: (i) capacitively sense a second swiping motion (i.e. a sliding motion) from a second engagement to a second disengagement along the entry in the listing of content displayed by the touch sensitive display; (ii) determine a second length associated with the second swiping motion and a second direction associated with the second swiping motion, wherein at least one of the second length and second direction can be different from the first length and first direction; (iii) rotate the display of the plurality of second menu options based upon the second length and second direction associated with the second input to the touch sensitive display; and (iv) halt the rotating of the display of the second menu options on a particular one of the second menu options based on the second disengagement.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable menu items to be more efficiently selected, as is suggested by Yang 2 (see e.g. paragraphs 0005-0006).  Accordingly, the Patent, Yang and Yang 2 are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 15 of the instant application.
Like in claim 16 of the instant application, claim 10 of the Patent teaches presenting a graphical user interface (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display” and “displaying the menu of options by the touch sensitive display.”  The listing of content and/or menu of options is considered part of a graphical user interface.).  Accordingly, the Patent, Yang and Yang 2 are further considered to teach a non-transitory memory device like that of claim 16 of the instant application.
As per claim 18, Yang further teaches displaying a listing of messages as the listing of content (see e.g. column 1, lines 58-61; column 27, line 52 – column 28, line 9; and FIG. 5B).  Accordingly, the above-described combination of the Patent, Yang and Yang 2 is further considered to teach a non-transitory memory device like that of claim 18.

Claims 4, 6, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Patent, Yang and Yang 2, which is described above, and also over U.S. Patent Application Publication No. 2010/0299638 to Choi (“Choi”).
Regarding claim 4, the Patent, Yang and Yang 2 teach a method like that of claim 3, as is described above, which entails displaying a listing of content, and displaying a first menu of options that is identified based on a length and direction associated with a first input.  The Patent, Yang and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying an entry in the listing of content, as is required by claim 4.
Similar to the Patent, Yang and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent, Yang and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. an entry in the listing of content) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, the Patent, Yang, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a method like that of claim 4.
Regarding claim 6, the Patent, Yang and Yang 2 teach a method like that of claim 5, as is described above, which entails displaying a listing of messages, and displaying a first menu of options that is identified based on a length and direction associated with a first input.  The Patent, Yang and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying a message in the listing of messages, as is required by claim 6.
Similar to the Patent, Yang and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent, Yang and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. a message in the listing of messages) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, the Patent, Yang, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a method like that of claim 6.
Regarding claim 10, the Patent, Yang and Yang 2 teach a system like that of claim 8, as is described above, which entails displaying a listing of content, and displaying a first menu of options that is identified based on a length and direction associated with a first swiping motion.  The Patent, Yang and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying the entry in the listing of content, as is required by claim 10.
Similar to the Patent, Yang and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent, Yang and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. the entry in the listing of content) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, the Patent, Yang, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a system like that of claim 10.
Regarding claim 17, the Patent, Yang and Yang 2 teach a non-transitory memory device like that of claim 15, as is described above, which entails displaying a listing of content, and displaying a first menu of options that is identified based on a length and direction associated with a first input.  The Patent, Yang and Yang 2, however, do not explicitly teach presenting the first menu of options overlaying the entry in the listing of content, as is required by claim 17.
Similar to the Patent, Yang and Yang 2, Choi teaches displaying a first menu of options based on a length and direction associated with a swipe (i.e. drag) input (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9).  Regarding the claimed invention, Choi further teaches presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Choi before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent, Yang and Yang 2 so that the first menu of options is presented as overlaying the underlying content (i.e. an entry in the listing of content) like taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow the underlaying content to remain unmodified by the presentation of the first menu, as is evident from Choi (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Accordingly, the Patent, Yang, Yang 2 and Choi are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 17.

Claims 7, 12-14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Patent, Yang and Yang 2, which is described above, and also over U.S. Patent Application Publication No. 2015/0082162 to Cho et al. (“Cho”).
Regarding claim 7, the Patent, Yang and Yang 2 teach a method like that of claim 1, as is described above, which includes generating a first menu of options.  The Patent, Yang and Yang 2, however, do not explicitly teach presenting an active option of the first menu of options, as is required by claim 7.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Cho before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent, Yang and Yang 2 so as to present an active option within the first menu of options, as is taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).  Accordingly, the Patent, Yang, Yang 2 and Cho are considered to teach, to one of ordinary skill in the art, a method like that of claim 7.
Regarding claim 12, the Patent, Yang and Yang 2 teach a system like that of claim 8, as is described above, which entails presenting a first menu of options.  The Patent, Yang and Yang 2, however, do not explicitly teach presenting an active option of the menu of options, as is required by claim 12.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Cho before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent, Yang and Yang 2 so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).  Accordingly, the Patent, Yang, Yang 2 and Cho are considered to teach, to one of ordinary skill in the art, a system like that of claim 12.
As per claim 13, it would have been obvious, as is described above, to modify the system taught by the Patent, Yang and Yang 2 so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of the Patent, Yang, Yang 2 and Cho is further considered to teach a system like that of claim 13.
As per claim 14, it would have been obvious, as is described above, to modify the system taught by the Patent, Yang and Yang 2 so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches executing the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of the Patent, Yang, Yang 2 and Cho is further considered to teach a system like that of claim 14.
Regarding claim 19, the Patent, Yang and Yang 2 teach a non-transitory memory device like that of claim 15, as is described above, which entails presenting a first menu of options.  The Patent, Yang and Yang 2, however, do not explicitly teach displaying an active option of the menu of options, as is required by claim 19.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Yang, Yang 2 and Cho before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent, Yang and Yang 2 so as to display an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).  Accordingly, the Patent, Yang, Yang 2 and Cho are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 19.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory memory device taught by the Patent, Yang and Yang 2 so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of the Patent, Yang, Yang 2 and Cho is further considered to teach a non-transitory memory device like that of claim 20.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 8 and 15.  In response to these amendments, presented in the previous Office Action with respect to claims 1-7 and 15-20 are respectfully withdrawn.
The Examiner further acknowledges the Applicant’s request to hold the double patenting rejections in abeyance until the claims are indicated to be otherwise allowable.  The Examiner will do so.  The double patenting rejections are nevertheless presented above so as to remain on the record.
The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patents to Jon et al., Jisrawi et al., Shin et al., and the U.S. Patent Application Publication to Seo et al. cited therein teach presenting a first menu of options based on a swiping motion applied to an entry in a listing of content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
11/5/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173